Case 3:19-cv-01537-BEN-JLB Document 39 Filed 02/03/20 PagelD.4524 Page 1of2

United States District Court

SOUTHERN DISTRICT OF CALIFORNIA

 

 

 

James Miller, et al. Plaintiff, Case No. 3:19-cv-01537-BEN-JLB
Vv. PRO HAC VICE APPLICATION
James Miller, et al.
; Defendant. !
Xavier Becerra, et al. Party Represented
I, Erik Jaffe hereby petition the above entitled court to permit me

 

(Applicant)
to appear and participate in this case and in support of petition state:
My firm name: Schaerr | Jaffe LLP
Street address: 1717 K Street NW, Suite 900
City, State, ZIP: Washington, D.C. 20006
Phone number: 202-787-1060

 

 

 

 

 

 

Email: ejaffe@schaerr-jaffe.com
That on 12/6/1993 I was admitted to practice before D.C. Ct. of Appeals
(Date) (Name of Court)

and am currently in good standing and eligible to practice in said court,
that I am not currently suspended or disbarred in any other court, and
thatI [Jhave) [v]have not) concurrently or within the year preceding this application made
any pro hac vice application to this court.
(if previous application made, complete the following)
Title of case
Case Number Date of Application

Application: [4] Granted [| Denied
I declare under penalty of perjury that the foregoing is OORIEe fhe

Siri re of Applicant)
DESIGNATION OF LOCAL COUNSEL

I hereby designate the below named as associate local counsel.

 

 

 

 

 

 

John Dillon 760-431-9501

(Name) (Telephone)

Gatzke Dillon & Ballance LLP

(Firm)

2762 Gateway Road ae Bz0Ne

 

(Signature of Applicant)
I hereby consent to the above designation. -

(Signature of Desigti¢e Attorney)
Case 3:19-cv-01537-BEN-JLB Document 39 Filed 02/03/20 PagelD.4525 Page 2 of 2

Pro Hac Vice (For this one particular occasion)

An attorney who is not a member of the California State Bar, but who is a member in good standing of,
and eligible to practice before, the bar of any United States court or of the highest court of any State or
of any Territory or Insular possession of the United States, who is of good moral character, and who has
been retained to appear in this Court, be permitted to appear and participate in a particular case. An
attorney is not eligible to practice pursuant to this paragraph if any one or more of the following apply
to him/her: (1) he/she resides in California, (2) he/she is regularly employed in California, or (3) he/she
is regularly engaged in business, professional, or other activities in California.

The pro hac vice application shall be presented to the Clerk and shall state under penalty of perjury

(1) the attorney's residence and office address, (2) by what court he/she has been admitted to practice
and the date of admission, he/she is in good standing and eligible to practice in said court,

(4) that he/she is not currently suspended or disbarred in any other court, and (5) if he/she has
concurrently or within the year preceding his/her current application made any pro hac vice application
to this court, the title and the case number of each matter wherein he made application, the date of
application, and whether or not his/her application was granted. He/She shall also designate in his
application a member of the bar of this Court with whom the Court and opposing counsel may readily
communicate regarding the conduct of the case and upon whom papers shall be served. He/She shail
file with such application the address, telephone number and written consent of such designee.

Fee: $206.00
If application and fee require submission via U.S. Mail, please contact:

CASD Attorney Admissions Clerk
(619) 557-5329

 
